WATSON, Judge.
This matter is consolidated with the suit of Robert Gene Mickel v. The Aetna Casualty and Surety Company, et al. (No. 4469), 293 So.2d 574, and the suit of Ronald D. Shaw v. The Travelers Insurance Company, et al. (No. 4470), 293 So.2d 568, decided this day.
For the reasons assigned in the opinion entitled Ronald D. Shaw v. The Travelers Insurance Company, et al. (No. 4470), the judgment of the trial court is affirmed. Costs of this appeal are assessed against the defendants-appellants.
Affirmed.